Citation Nr: 0831897	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  98-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from December 
1942 to October 1945 and active service in the Philippine 
Commonwealth Army from October 1945 to June 1946.  He died in 
March 1995.  The appellant is the veteran's widow.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.  

In May 1999, the Board denied the claim based on the 
appellant's failure to present a well-grounded claim.  The 
appellant duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2000 order, the Court vacated the Board's May 1999 
decision and remanded the matter to the Board.  

In February 2002, the Board denied the appellant's claim for 
service connection for cause of the veteran's death.  Again, 
the appellant duly appealed the Board's decision to the 
Court.  In an April 2004 order, the Court vacated the Board's 
February 2002 decision and remanded the matter to the Board 
for action consistent with the April 2004 Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The April 2004 Court Order found that no VA document of 
record satisfied the 38 U.S.C.A. § 5103(a) requirement that 
the appellant be notified of which portion of the information 
and evidence necessary to substantiate her claim the 
Secretary would attempt to provide and which portion was to 
be provided by her.  In addition, the Court found that the 
Board's February 2002 decision lacked adequate statement of 
reasons and bases concerning the required notice.

Since the Court's April 2004 order was entered, it has 
provided further guidance with regard to the notice 
requirements in the context of a claim for DIC benefits.  In 
such cases, the Court has held that § 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  On remand, 
appropriate notice must be sent.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with corrected 
notice concerning cause of death benefits.  
Hupp-compliant notice should be provided, 
consisting of (1) a statement of the 
conditions for which the veteran was 
service connected at the time of his death 
(residuals of a gunshot wound to the left 
forearm and scar on the right buttock); 
(2) an explanation of the evidence and 
information required to substantiate the 
cause of death claim based on the 
veteran's previously service-connected 
conditions; and (3) an explanation of the 
evidence and information required to 
substantiate the cause of death claim 
based on the conditions not yet service 
connected.  The appellant should also be 
advised of the respective obligations of 
VA and the appellant in obtaining such 
evidence and should be advised of the 
bases for effective dates.

2.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claim 
should be readjudicated.  If the benefit 
sought is denied, the appellant should be 
provided a supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




